Title: From Thomas Jefferson to William Short, 5 January 1807
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington Jan. 5. 07.
                        
                        In my note of Oct. 13. I inclosed you a draught of the United States bank here on that at Philadelphia for
                            1000. Dollars. I have been a little anxious to know that it got safely to hand; altho the safety of that kind of
                            remittance is such as to leave one in little concern but for considerable sums.   instead of
                            remitting a similar sum at this time, I am obliged to avail myself of the indulgence I have sometimes asked of remitting
                            the one half this month & the other the next. I accordingly now inclose a draught of the bank here on that at
                            Philadelphia for 500. Dollars.
                        In some of your former letters you spoke of passing a part of the winter here. that term is now advancing,
                            & having heard nothing from you I have been afraid of some interruption in the progress of your convalescence. I shall
                            be happy to hear that your health is perfectly reestablished, & that you still meditate a visit to this place. I salute
                            you with constant & sincere affection & respect.
                        
                            Th: Jefferson
                            
                        
                    